PER CURIAM.
We conclude that the order appealed in this case is not final and that it is otherwise not appealable as a nonfinal order. Accordingly, we dismiss the appeal. The order disposes of only one count of the complaint. Because the remaining count involves the same transaction and the same parties, the order does not fully resolve the controversy in the trial court. See RSH Constructors, Inc. v. Rose Creek Assocs., Ltd., 527 So.2d 967 (Fla. 1st DCA 1988).
ALLEN, PADOYANO, and LEWIS, JJ., concur.